Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Figure 2 and Group II without traverse is acknowledged.

Claims 6,14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 6,14, how is the rock interface a part of the chamber?  Is it fixed within a recess of the chamber?  Is the chamber constructed of the rock?  The specification does not provide any examples, the references of record provide no direction.  Such a system is certainly predictive, requiring little (if any) experimentation; by yet manners of construction/use are not apparent. 

Claims 1-4,6,8-14,18,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “pump, connected to an interior” (line 9) is confusing, as the pump is exterior of the chamber.  Maybe – fluidly connected -- ?
	As to claims 6,14, the chamber does not comprise (“comprises”, line 1) the interface.  The rock is merely within the chamber.  As such, the claim is not consistent with drawings and specification.
As to claim 9, “pump, connected to an interior” (line 10) is confusing, as the pump is exterior of the chamber.  Maybe – fluidly connected -- ?
	As to claims 4,12,18, the heating stage “on an exterior surface of the base” is not consistent with elected Figure 2.  This claim is inconsistent with the elected Figure 2, causing confusion.  In the next paper, please acknowledge the status of all non-elected claims.
	
Claim(s) 1,2 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grindstaff.
	As to claim 1, Grindstaff et al 2014/0273266 teach (Figure 1) a cell, including: aluminum chamber including: base 2 that retains liquid sample; window 32 assembly with glass window 38 that is secured to the base with bolts; heater post 24 that heats the sample; pressure and temperature control system (last 5 lines,  Para 12) for controlling pressure and temperature within the chamber.  Either the pressurizing system inherently employs a pump, or it would have been obvious to employ a pump to provide pressure.
	As to claim 2, there is a sample receiving structure 30.

Claim(s) 9,10,13,15,16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grindstaff as applied to claim 1 above, and further in view of Somorjai et al (“The evolution of model … interfaces”, reference filed 11/24/20).
As to claims 9,10,15, Somorjai teaches that sum frequency generation spectroscopy is a known technique to analyze liquid under high pressure, suggestive of employing such in Grindstaff window employing chamber.
As to claims 13,19, Grindstaff’s pressure control system is suggestive to measuring pressure in the system to provide as a feedback to a pump to effectively control the pump output pressure.  It is common to employ valves to control pressure.
As to claim 16, there is a sample receiving structure 30 in Grindstaff.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lin et al CN111213633 teaches container with a transparent cover 4, the container including a heater 17 within, controller and an external air pump 3 to pressurize the container.  However, the cover is not removable (per claims 1,9,15), there is no liquid sample (per claims 1,9,15).
	Lu et al CN 110132789 teaches (Figure 1) a chamber including a removable glass cover, a water bath with heater 12 within, a compressor 18 and a measuring control instrument.   However, the is no liquid sample (per claims 1,9,15), and the controller 14 is not connected to the pump 18 (per claims 1,9) and there is not  illuminating step (per claim 15).
	Yamamoto 2004111444 teaches (Figure 1) a base 5 that retains a liquid medicine sample; a heating state 13 that heats the liquid sample; a pump 9 that pressurized the interior of the base to control pressure; and controller 14 for the heater.  However, there is no removable lid with window (per claims 1,9,16), and there is no illuminating step (per claim 15). 

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861